          Case 2:19-cv-00272-SMV Document 24 Filed 05/06/20 Page 1 of 12




                            IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

CECILIA DE LA O,

         Plaintiff,

v.                                                                                         No. 19-cv-0272 SMV

ANDREW SAUL,1
Commissioner of the Social Security Administration,

         Defendant.

                              MEMORANDUM OPINION AND ORDER

         THIS MATTER is before the Court on Plaintiff’s Motion to Remand or Reverse [Doc. 18],

filed on September 9, 2019. The Commissioner responded on December 9, 2019. [Doc. 22].

Plaintiff replied on December 23, 2019. [Doc. 23]. The parties have consented to my entering

final judgment in this case. [Doc. 9]. Having meticulously reviewed the entire record and being

fully advised in the premises, the Court finds that the Administrative Law Judge (“ALJ”) rejected

evidence significantly probative of Plaintiff’s ability to perform activities of daily living (“ADLs”)

without explaining why she rejected it. Because the Court cannot discern her reasoning, the

decision must be remanded for reevaluation of Plaintiff’s ADLs. Accordingly, the Motion will be

granted, and the case will be remanded for further proceedings.                         See 42 U.S.C. § 405(g)

(sentence four) (2018).




1
 Andrew Saul is the current Commissioner of Social Security. Pursuant to Rule 25(d) of the Federal Rules of Civil
Procedure, Andrew Saul should be substituted for Acting Commissioner Nancy A. Berryhill as the Defendant in this
suit. No further action needs to be taken to continue this suit by reason of the last sentence of section 205(g) of the
Social Security Act, 42 U.S.C. § 405(g).
          Case 2:19-cv-00272-SMV Document 24 Filed 05/06/20 Page 2 of 12




                                              Standard of Review

         The standard of review in a Social Security appeal is whether the Commissioner’s final

decision2 is supported by substantial evidence and whether the correct legal standards were

applied. Maes v. Astrue, 522 F.3d 1093, 1096 (10th Cir. 2008). If substantial evidence supports

the Commissioner’s findings and the correct legal standards were applied, the Commissioner’s

decision stands and the plaintiff is not entitled to relief. Langley v. Barnhart, 373 F.3d 1116, 1118

(10th Cir. 2004). Courts must meticulously review the entire record but may neither reweigh the

evidence nor substitute their judgment for that of the Commissioner. Flaherty v. Astrue, 515 F.3d

1067, 1070 (10th Cir. 2007).

         “Substantial evidence is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Langley, 373 F.3d at 1118. The decision “is not based on

substantial evidence if it is overwhelmed by other evidence in the record or if there is a mere

scintilla of evidence supporting it.” Id. While a court may not re-weigh the evidence or try the

issues de novo, its examination of the record as a whole must include “anything that may undercut


2
  A court’s review is limited to the Commissioner’s final decision, 42 U.S.C. § 405(g), which generally is the ALJ’s
decision, 20 C.F.R. §§ 404.981, 416.1481 (1980). The Tenth Circuit, however, has held that in some situations, a
court must consider evidence beyond that which was before the ALJ. See Martinez v. Barnhart, 444 F.3d 1201,
1207−08 (10th Cir. 2006); O’Dell v. Shalala, 44 F.3d 855, 859 (10th Cir. 1994). Pursuant to 20 C.F.R. § 404.970(b),
any new and material evidence that relates to the period on or before the date of the ALJ’s decision shall be considered
by the Appeals Council in determining whether to review the ALJ’s decision. If the Appeals Council denies review,
the ALJ’s decision becomes the Commissioner’s final decision. O’Dell, 44 F.3d at 858 (citing 20 C.F.R. § 404.981).
A court reviews the Commissioner’s decision, which is the ALJ’s decision and not the Appeals Council’s denial of
review. See id. Because a court reviews the final decision based on “the record as a whole,” it will consider the
evidence that was before the ALJ as well as the new and material evidence that was before the Appeals Council. Id.
(citing Castellano v. Sec’y of Health & Human Servs., 26 F.3d 1027, 1028 (10th Cir. 1994)). Considering all of the
evidence in the administrative record, a court decides whether the ALJ’s findings are supported by substantial evidence
and whether the correct legal standards were applied. Maes, 522 F.3d at 1096.
         Here, the Court reviews the ALJ’s decision considering the entire record, which does not include the evidence
submitted to, but rejected by, the Appeals Council and not exhibited in the record. Tr. 2, 30–32. Plaintiff raises no
challenge to the disposition of that evidence. See [Docs. 18, 23]. If the Appeals Council had considered any of the
evidence, this Court would also include the evidence in its review of the entire record. However, because the Appeals
Council did not consider it—a determination not challenged by Plaintiff—this Court does not consider it either.

                                                           2
             Case 2:19-cv-00272-SMV Document 24 Filed 05/06/20 Page 3 of 12




or detract from the [Commissioner]’s findings in order to determine if the substantiality test has

been met.” Grogan v. Barnhart, 399 F.3d 1257, 1262 (10th Cir. 2005). “The possibility of

drawing two inconsistent conclusions from the evidence does not prevent [the] findings from being

supported by substantial evidence.” Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007) (citing

Zoltanski v. FAA, 372 F.3d 1195, 1200 (10th Cir. 2004)).

           “The failure to apply the correct legal standard or to provide this court with a sufficient

basis to determine that appropriate legal principles have been followed is grounds for reversal.”

Jensen v. Barnhart, 436 F.3d 1163, 1165 (10th Cir. 2005) (quotation marks omitted).

                             Applicable Law and Sequential Evaluation Process

           In order to qualify for disability benefits, a claimant must establish that she is unable “to

engage in any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months.”              42 U.S.C. §§ 423(d)(1)(A),

1382c(a)(3)(A) (2018); 20 C.F.R. §§ 404.1505(a), 416.905(a) (2012).

           When considering a disability application, the Commissioner is required to use a five-step

sequential evaluation process. 20 C.F.R. §§ 404.1520, 416.920; Bowen v. Yuckert, 482 U.S. 137,

140 (1987). At the first four steps of the evaluation process, the claimant must show: (1) she is

not engaged in “substantial gainful activity”; and (2) she has a “severe medically determinable . . .

impairment . . . or a combination of impairments” that has lasted or is expected to last for at least

one year; and (3) her impairment(s) either meet or equal one of the “Listings”3 of presumptively

disabling impairments; or (4) she is unable to perform her “past relevant work.” 20 C.F.R.


3
    20 C.F.R. pt. 404, subpt. P, app. 1.

                                                     3
          Case 2:19-cv-00272-SMV Document 24 Filed 05/06/20 Page 4 of 12




§§ 404.1520(a)(4)(i)–(iv), 416.920(a)(4)(i)–(iv); Grogan, 399 F.3d at 1261. If she cannot show

that her impairment meets or equals a Listing, but she proves that she is unable to perform her

“past relevant work,” the burden of proof then shifts to the Commissioner, at step five, to show

that the claimant is able to perform other work in the national economy, considering her residual

functional capacity (“RFC”), age, education, and work experience. Grogan, 399 F.3d at 1261.

                                           Procedural Background

         Plaintiff applied for a period of disability, disability insurance, and supplemental security

income on July 20, 2015. Tr. 13. She alleged a disability-onset date of August 1, 2014. Id. Her

claims were denied initially and on reconsideration. Id. Administrative Law Judge (“ALJ”)

Michelle K. Lindsay held a hearing on July 17, 2017.4 Tr. 13, 33, 35. Plaintiff appeared with her

attorney.5 Tr. 26, 51. The ALJ heard testimony from Plaintiff and an impartial vocational expert

(“VE”), Leslie White, who testified via telephone. Tr. 36.

         The ALJ issued her unfavorable decision on March 14, 2018. Tr. 24. She found that

Plaintiff met the insured status requirements of the Social Security Act through December 31,

2020. Tr. 15. At step one, she found that Plaintiff had not engaged in substantial gainful activity

since August 1, 2014, her alleged onset date. Id. At step two, the ALJ found that Plaintiff suffered

from the following severe impairments: degenerative disc disease of the lumbar spine, migraine

headaches, dizziness, adjustment disorder with mixed anxiety and depressed mood, and mild

obesity. Id. The ALJ also found that Plaintiff’s thyroid goiter was not severe. Tr. 16.


4
  It is unclear whether ALJ Lindsay’s hearing was conducted in El Paso, Texas, or in Albuquerque, New Mexico.
Compare Tr. 13 (mentioning El Paso), with Tr. 33, 35 (indicating that the hearing occurred in Albuquerque). It is also
unclear whether Plaintiff and/or her attorney appeared in person or appeared remotely, by videoconference for
example.
5
  At the hearing, Plaintiff was represented by attorney Russell Abeln. Tr. 13, 33, 35. Before this Court, Plaintiff is
represented by attorney Aida Medina Adams. [Doc. 18] at 19.

                                                          4
           Case 2:19-cv-00272-SMV Document 24 Filed 05/06/20 Page 5 of 12




          At step three, the ALJ determined that none of Plaintiff’s impairments, alone or in

combination, met or medically equaled a Listing.          Tr. 16–17.   Because none of Plaintiff’s

impairments met or medically equaled a Listing, the ALJ went on to assess Plaintiff’s RFC.

Tr. 17–23. The ALJ found that Plaintiff

          is able to lift, carry, push, and pull twenty pounds occasionally and ten pounds
          frequently, sit for at least six hours in an eight-hour workday, and stand and walk
          for at least six hours in an eight-hour workday. She can occasionally climb stairs
          and ramps, balance, stoop, crouch, kneel, and crawl, but can never climb ladders,
          ropes, or scaffolds. She must completely avoid unprotected heights and hazardous
          machinery. She is able to understand, remember, and carry out simple instructions,
          and is able to maintain attention and concentration to perform simple tasks for two
          hours at a time without requiring redirection to task. [Plaintiff] has the [RFC] to
          perform less than the full range of light work as defined in 20 [C.F.R.
          §§] 404.1567(b) and 416.967(b).

Tr. 17.

          At step four, the ALJ found that Plaintiff had no past relevant work. Tr. 23. Accordingly,

she went on to consider Plaintiff’s RFC, age, education, work experience, and the testimony of the

VE at step five. Tr. 23–24. She found that Plaintiff could perform work that exists in significant

numbers in the national economy and, therefore, was not disabled. Id.         The Appeals Council

denied review on January 28, 2019. Tr. 1–5. Plaintiff timely filed the instant action on March 27,

2019. [Doc. 1].

                                             Discussion

          Plaintiff lodges several challenges to the ALJ’s decision. Her first four challenges are

related and similar; she argues that the ALJ failed to properly evaluate her lumbar symptoms, her

headaches and dizziness, her ADLs, and her credibility generally. [Doc. 18] at 7–15. The Court

agrees that the evaluation of her ADLs does not pass muster. The ALJ rejected significantly

probative evidence on the issue of her ability to perform ADLs and also failed to explain why she

                                                  5
          Case 2:19-cv-00272-SMV Document 24 Filed 05/06/20 Page 6 of 12




rejected the evidence. Remand is warranted for reevaluation of Plaintiff’s ADLs. The Court

declines to separately pass on Plaintiff’s arguments regarding her lumbar symptoms, headaches

and dizziness, and credibility. The Court finds that Plaintiff fails to show reversible error in the

ALJ’s evaluation of Dr. Barrera’s report or in the ALJ’s findings at step four.6 The case will be

remanded for reevaluation of Plaintiff’s ability to perform ADLs.

               I. The case should be remanded for reevaluation of Plaintiff’s ADLs.

         In assessing Plaintiff’s ADLs, the ALJ relied on the function reports completed by Plaintiff

and her boyfriend on September 25, 2015, and on the fact that Plaintiff attempted to work after her

alleged onset date. Tr. 22 (citing Tr. 215–22 (Plaintiff’s function report), 248–55 (third-party

function report completed by Plaintiff’s boyfriend)). Based in part on this assessment of Plaintiff’s

ADLs, the ALJ determined that Plaintiff was capable of a limited range of light, unskilled work

with some postural limitations and, therefore, was not disabled. Tr. 17.

         Plaintiff challenges the ALJ’s recapitulation of the function reports, arguing that she cherry

picked the portions that were unfavorable to Plaintiff and ignored the portions that were favorable

to Plaintiff. [Doc. 18] at 10–11. For example, Plaintiff argues that the ALJ ignored Plaintiff’s

report that she could not stand for more than 15 minutes at a time, that her boyfriend helped care

for her pet, that she had trouble with dressing and toileting due to problems reaching. Tr. 215–16.

She argues that the ALJ ignored her boyfriend’s report that he helps care for her pet and that she

6
  Plaintiff expands her arguments somewhat in her Reply. See [Doc. 23]. To the extent that Plaintiff makes any new
argument for the first time in her Reply, it is waived. See Kruse v. Astrue, 436 Fed. App’x 879, 885 (10th Cir. 2011)
(“[a]rguments presented for the first time in a reply brief are waived” (citing State Farm Fire & Cas. Co. v. Mhoon,
31 F.3d 979, 984 n.7 (10th Cir. 1994))); Berna v. Chater, 101 F.3d 631, 632–33 (10th Cir. 1996) (recognizing “that
waiver principles developed in other litigation contexts are equally applicable to social security cases”). Additionally,
to the extent that Plaintiff’s Reply could be construed as asserting any new argument, it would be inadequately
developed and, therefore, waived. See Wall v. Astrue, 561 F.3d 1048, 1065 (10th Cir. 2009) (stating that an issue is
waived if not adequately supported by “developed argumentation” (quoting Hardeman v. City of Albuquerque, 377
F.3d 1106, 1122 (10th Cir. 2004))).

                                                           6
         Case 2:19-cv-00272-SMV Document 24 Filed 05/06/20 Page 7 of 12




needs help dressing due to difficulty reaching. Tr. 249. Plaintiff further argues that the ALJ

ignored the fact that she needs a home-health aid to assist her with ADLs 15 hours per week.

[Doc. 18] at 12 (citing Tr. 623–24). Defendant does not directly respond to these arguments. See

[Doc. 22] at 8–9.

       The Court agrees with Plaintiff. The ALJ’s findings on Plaintiff’s ability to perform ADLs

cannot stand where the ALJ has rejected—and failed to discuss—significantly probative evidence.

See Haga v. Astrue, 482 F.3d 1205, 1207 (10th Cir. 2007) (although “the ALJ is not required to

discuss every piece of evidence,” she “must discuss the . . . significantly probative evidence [s]he

rejects” (internal quotation marks omitted)). Here, the significantly probative evidence tends to

show that Plaintiff requires assistance with very basic ADLs such as toileting, bathing, and

dressing. For example, there is a form authorizing Plaintiff to receive 15 hours per week of

home-health care. Tr. 623. There is a treatment plan allocating 2 or 2.5 hours of assistance to

each day of the week for help with, for example, “bowel & bladder services,” “eating,”

“hygiene/grooming/bathing,” “ambulation and transferring,” in addition to errands, shopping,

cooking, and light cleaning. Tr. 624. Plaintiff’s testimony at the hearing seems to be consistent

with these documents. For example, she testified that her boyfriend is paid by the state to provide

the home-health assistance. Tr. 51–52. She testified that he helps when she has trouble dressing

and bathing. Tr. 46, 47. She testified that he helps her clean, wash dishes, prepare food, shop for

groceries, and that he walks her dog. Tr. 47–48, 51–52.

       This evidence is probative of the issue of Plaintiff’s ability to perform ADLs. It paints a

picture of an individual who requires at least two hours per day of assistance with ADLs. That

level of impairment is drastically different than the picture painted by the ALJ, which is of an


                                                 7
         Case 2:19-cv-00272-SMV Document 24 Filed 05/06/20 Page 8 of 12




individual capable of sustaining a limited range of light work on a full-time basis. Without any

explanation about why the ALJ rejected this significantly probative evidence, this Court cannot

follow her reasoning. Remand will be necessary.

                           II. Any error in the ALJ’s evaluation of
                  Dr. Barrera’s three-day-workweek restriction is harmless.

       On October 5, 2015, Plaintiff saw orthopaedist Dr. Barrera. He reviewed her MRI of

August 2015. Tr. 395. His treatment plan read:

                        Initially with [sic] try gabapentin and tizanidine and see how
               much of a difference this makes with consideration for dose change,
               injection to trochanter bursa, referral to pain management for
               possible injection potentially consideration of referral back to PT or
               referral on to surgeon. Will limit work week to 3 days per week for
               now to limite [sic] time where she has less flexibility regarding
               sitting/standing position.
                        Gabapentin 300mg was prescribed; side effects were
               discussed and appropriate instructions were provided. Zanaflex
               2mg tablets were prescribed; side effects were discussed and
               appropriate instructions were provided.
                        A return[-]to[-]work authorization form was created and
               given to the patient. The patient was instructed to continue home
               exercise program. The patient was instructed to continue with
               medication(s).
                        Patient to return in 6 weeks for follow up.

Tr. 395 (emphasis added).

       The ALJ “assigned very little weight to the opinion of [Plaintiff]’s treating physician,

Dr. Barrera, in that [Plaintiff] should limit her workweek ‘to 3 days per week for now to limit time

where she has less flexibility regarding sitting/standing position,’ because it [is] neither supported

by the other medical evidence of record or [Plaintiff]’s self-reported abilities.” Tr. 23 (quoting

Tr. 395).




                                                  8
         Case 2:19-cv-00272-SMV Document 24 Filed 05/06/20 Page 9 of 12




       Plaintiff challenges the ALJ’s rejection of Dr. Barrera’s three-day-workweek restriction on

the ground that the ALJ’s reasons are not sufficiently clear. [Doc. 18] at 16. She cites to evidence

that she believes supports Dr. Barrera’s opinion. Id. at 17, 20. For example, she cites to

Dr. Barrera’s clinical note, which reflects his physical examination, diagnoses, and treatment plan.

Id. at 17. She cites to similar diagnoses by another orthopaedist. Id. (citing Tr. 608–09). She also

cites to MRIs from 2011 and 2015. Id. She argues that the ALJ is not permitted to pick and choose

from among Dr. Barrera’s findings.        Id. at 17.   She argues that the ALJ’s evaluation of

Dr. Barrera’s opinion is not supported by substantial evidence.           Id.   She describes the

treating-physician rule, id. at 15–16, but she makes no argument about it, id. at 15–17. Plaintiff’s

position is that Dr. Barrera’s opinion was supported by other evidence in the record, contrary to

the ALJ’s finding. See id. at 16–17. This matters to Plaintiff because the limitation to a three-day

workweek would be, of course, more restrictive than the RFC assessed by the ALJ.

       Defendant responds that Dr. Barrera’s restriction to a three-day workweek was only

temporary. [Doc. 22] at 7. After all, Dr. Barrera said the restriction was “for now.” Id. at 10

(quoting Tr. 395). Defendant repeats the ALJ’s reasons for rejecting the three-day-workweek

restriction and adds the that the doctor’s opinion was temporally limited anyway. Id. at 10–11.

       Irrespective of whatever error could be assigned to the ALJ’s reasons for rejecting

Dr. Barrera’s 3-day-workweek restriction, there is no prejudice to Plaintiff. The Court can

“confidently say that no reasonable administrative factfinder,” properly considering the note from

Dr. Barrera, “could have resolved [the 3-day-workweek restriction] in any other way” than the




                                                 9
        Case 2:19-cv-00272-SMV Document 24 Filed 05/06/20 Page 10 of 12




ALJ did by excluding it from the RFC assessment. Allen v. Barnhart, 357 F.3d 1140, 1145 (10th

Cir. 2004).

       First, the Court finds no evidence that Dr. Barrera qualified as Plaintiff’s “treating”

physician (thereby entitling his opinion to extra deference). The record shows that Dr. Barrera

saw Plaintiff only one time and described the visit as a consultation.               See 20 C.F.R.

§§ 404.1527(a)(2), 416.927(a)(2) (2012) (“treating” sources see the patient multiple times); Tr.

393 (describing the visit as a consult). Although Dr. Barrera contemplated seeing Plaintiff a

second time, see Tr. 395 (“follow up in six weeks”), the record contains no evidence that she

returned. Second, there is no reasonable way to interpret Dr. Barrera’s note as opining that Plaintiff

cannot work more than three days per week on a permanent, indefinite, or at-least-12-month basis.

See Tr. 393–35. It is clear that Dr. Barrera’s three-day-workweek restriction was “for now,” that

is, until Plaintiff was set to return, in six weeks. See Tr. 395.

       Moreover, the Court is not convinced that Dr. Barrera’s restriction was actually about a

three-day workweek itself. He explained that he wanted Plaintiff to work only three days per

week—she was a substitute teacher at the time, Tr. 393—“to limite [sic] time where she has less

flexibility regarding sitting/standing position.” Tr. 395. The Court understands Dr. Barrera to

have been concerned with Plaintiff’s having a sit-stand option. See id. Limiting her to a three-day

workweek was a way to limit the time when she had no sit-stand option.

       For these reasons, the Court finds that, to the extent there is any error in the ALJ’s

discussion of Dr. Barrera’s note, such error is harmless. No reasonable administrative factfinder




                                                  10
        Case 2:19-cv-00272-SMV Document 24 Filed 05/06/20 Page 11 of 12




properly considering the note could have determined that it warranted a three-day workweek

restriction in the RFC. See Allen, 357 F.3d at 1145. Remand is not warranted on this basis.

           III. Plaintiff fails to show any reversible error in the step-four analysis.

        Plaintiff argues that the ALJ erred in her step-four analysis. Plaintiff disagrees with the

ALJ’s finding that she has no past relevant work (“PRW”). [Doc. 18] at 17–18. Plaintiff urges

that her past work as a substitute teacher, home-health aide, telemarketer, after-school attendant,

and babysitter all qualify as PRW. Id. Further, Plaintiff argues that the ALJ erred in failing to

find that she could not return to any of this PRW, as evidenced by testimony of the VE. Id. at 18

(quoting Tr. 54–55). As Defendant correctly points out, even if Plaintiff were correct, the error

would be of no consequence because the ALJ’s ultimate finding that Plaintiff was not disabled was

based on her step-five findings. [Doc. 22] at 11 (citing Tr. 23–24). Plaintiff does not challenge

the step-five findings, see [Doc. 18], and when step-five findings are unchallenged and sufficiently

support the denial of benefits, the step-four findings, even if erroneous, do not trigger remand. See

Murrell v. Shalala, 43 F.3d 1388, 1390 (10th Cir. 1994) (“Since the unchallenged step-five finding

is, by itself, a sufficient basis for the denial of benefits, plaintiff’s success on appeal is foreclosed

regardless of the merit of his arguments relating to step four.”).

                                              Conclusion

        The ALJ rejected the evidence tending to show that Plaintiff required at least two hours per

day of assistance with very basic ADLs, such as bathing, dressing, and toileting. Because the ALJ

did not explain why she rejected the evidence, and no reason is discernable, remand is warranted

for reevaluation of Plaintiff’s ADLs.




                                                   11
        Case 2:19-cv-00272-SMV Document 24 Filed 05/06/20 Page 12 of 12




       IT THEREFORE ORDERED, ADJUDGED, AND DECREED that Plaintiff’s Motion

to Remand or Reverse [Doc. 18] be GRANTED. The Commissioner’s final decision is reversed,

and this case is remanded for further proceedings in accordance with this opinion. See § 405(g)

(sentence four).

       IT IS SO ORDERED.



                                                   ____________________________________
                                                   STEPHAN M. VIDMAR
                                                   United States Magistrate Judge
                                                   Presiding by Consent




                                              12
